The plaintiff in error was convicted in the county court of Ellis county of the offense of having possession of intoxicating liquors with intent to violate provisions of the prohibition law, and sentenced to serve a term of 60 days in the *Page 107 
county jail, and to pay a fine of $400 and costs, and, in default of the payment of said fine, that the same be satisfied as provided by law. The judgment and sentence was entered on January 14, 1910. From this judgment and the order overruling a motion for a new trial an appeal was taken by filing in this court on April 29th a petition in error with case-made.
The petition alleges 28 assignments of error, to all of which we deem it a sufficient answer to say that the information properly charges the offense, and the proof on the part of the prosecution is conclusive as to the guilt of the defendant. The liquor in question was found December 1, 1909, by the sheriff in the defendant's possession, at his feed yard in the town of Shattuck. There was proof of the payment on October 3, 1909, by the defendant of the special tax required of liquor dealers by the United States; also proof of large and frequent deliveries of large quantities of beer and whisky by a drayman, and further proof that numerous persons were seen in and around the defendant's feed yard in an intoxicated condition. There was no evidence offered on the part of the defendant.
We do not consider it the duty of this court, and we have neither the time, nor the inclination, to review the almost innumerable technical assignments of error supported by an extensive printed brief, when the fact is patent that this is the only possible defense. The proof is not only evident, but conclusive as to the guilt of the defendant. Suffice it to say we have examined the record, and find no prejudicial error.
The judgment of the county court of Ellis county is therefore affirmed, and the case remanded thereto forthwith, with direction to enforce its judgment therein.
FURMAN, P.J., and ARMSTRONG, J., concur. *Page 108